Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 remain in the instant application, all of which are ready for reconsideration.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this amendment was given by John Henkhaus (Reg. No. 42656) on 5/4/22
IN THE CLAIMS
The following listing of claims will replace all prior versions, and listings, of claims in the application. 
1.	(Currently amended) An electronic device comprising:
a non-volatile storage medium; 
a read queue; and
control circuitry coupled to the non-volatile storage medium and configured to: 
receive a read request from a host, the read request comprising a corresponding data storage address, and place the read request in the read queue; 
receive a next read request from the host, the next read request comprising a corresponding next data storage address, and place the next read request in the read queue; 
sort read requests from one or more hosts based on an application identifier corresponding to each of the read requests; 
update metadata corresponding to the read request in the non-volatile storage medium with the next data storage address from the next read request[[;]], only responsive to both the read request and the next read request corresponding to the same application identifier; and
fetch next data from the next data storage address responsive to an occurrence of idle processing time corresponding to the read queue. 

2.	(Original) The apparatus of claim 1, wherein the control circuitry is further configured to: 
responsive to receiving again the read request from the host, 
read from the non-volatile storage medium the next data storage address from the metadata corresponding to the read request; and 
fetch the next data from the next data storage address in advance of processing a following read request.  

3.	(Canceled) 

4.	(Original) The apparatus of claim 1, wherein the update of the metadata corresponding to the read request in the non-volatile storage medium is based on and responsive to the next read request, exclusive of a write request. 

5.	(Original) The apparatus of claim 1, wherein the next data storage address updated in the metadata corresponding to the read request is a logical block address (LBA) corresponding to the next read request.

6.	(Original) The apparatus of claim 1, wherein the control circuitry is further configured to: 
place in a cache buffer the next data from the next data storage address.  

7.	(Original) The apparatus of claim 6, wherein the control circuitry is further configured to: 
responsive to receiving again the next read request from the host, return to the host the next data from the cache buffer.  

8.	(Original) The apparatus of claim 1, wherein the control circuitry is further configured to: 
wherein the updating the metadata includes writing the next data storage address to the non-volatile storage medium utilizing a read-modify-write command.  

9.	(Canceled) 

10.	(Currently amended) The apparatus of claim[[ 9]] 1, wherein the control circuitry is further configured to: 
execute a respective tracker process corresponding to each different application identifier to update the metadata corresponding to read requests corresponding to each respective application identifier. 

11.	(Original) The apparatus of claim 1, wherein the apparatus is a data storage device. 

12.	(Currently amended) A method comprising: 
receiving a read request from a host, the read request comprising a corresponding data storage address, and place the read request in a read queue; 
receiving a next read request from the host, the next read request comprising a corresponding next data storage address, and place the next read request in the read queue; 
sorting read requests from one or more hosts based on an application identifier corresponding to each of the read requests; 
updating metadata corresponding to the read request in non-volatile storage with a logical address corresponding to the next data storage address from the next read request[[;]], only responsive to both the read request and the next read request corresponding to the same application identifier; and
fetching next data from the next data storage address responsive to an occurrence of idle processing time corresponding to the read queue. 


13.	(Original) The method of claim 12, further comprising: 
responsive to receiving again the read request from the host: 
reading from the non-volatile storage the next data storage address from the metadata corresponding to the read request; and 
fetching the next data from the next data storage address in advance of processing a following read request.  

14.	(Canceled) 

15.	(Original) The method of claim 12, further comprising: 
placing in a cache buffer the next data from the next data storage address.  

16.	(Original) The method of claim 15, further comprising: 
responsive to receiving again the next read request from the host, returning to the host the next data from the cache buffer.  

17.	(Original) The method of claim 12, wherein the updating the metadata includes writing the logical address corresponding to the next data storage address to the non-volatile storage utilizing a read-modify-write command.  

18.	(Canceled) 

19.	(Currently amended) The method of claim[[ 18]] 12, further comprising: 
executing a respective tracker process corresponding to each different application identifier to update the metadata corresponding to read requests corresponding to each respective application identifier.  

20.	(Currently amended) A computing system comprising: 
means for receiving a read request from a host, the read request comprising a corresponding data storage address, and for placing the read request in a read queue; 
means for receiving a next read request from the host, the next read request comprising a corresponding next data storage address, and for placing the next read request in the read queue; 
means for sorting read requests from one or more hosts based on an application identifier corresponding to each of the read requests; 
means for updating metadata corresponding to the read request in a non-volatile memory with the next data storage address from the next read request[[;]], only responsive to both the read request and the next read request corresponding to the same application identifier; and
means for, responsive to receiving again the read request from the host, 
reading from the non-volatile memory the next data storage address from the metadata corresponding to the read request; and 
fetching the next data from the next data storage address  responsive to an occurrence of idle processing time corresponding to the read queue.  

Allowable Subject Matter
Claims 1-2, 4-8, 10-13, 15-17, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 12, 20 are directed to one or more system and method for enhancing read-ahead capabilities for storage devices . These claims contain allowable subject matter over the cited prior art because the cited prior art does not teach or fairly suggest the combination of all limitations as in the instant claims.  In particular the limitations pertaining to: receive a next read request from the host, the next read request comprising a corresponding next data storage address, and place the next read request in the read queue; and sort read requests from one or more hosts based on an application identifier corresponding to each of the read requests; update metadata corresponding to the read request in the non-volatile storage medium with the next data storage address from the next read request[[;]], only responsive to both the read request and the next read request corresponding to the same application identifier; and fetch next data from the next data storage address responsive to an occurrence of idle processing time corresponding to the read queue.
	The most relevant prior art found is understood to include: Heddes et al (US PGPUB # 20150339237), Traut et al. (US PGPUB # 20180067860) & Craft (US PGPUB # 20130138867).
Dependent claims are allowable based on dependency merits.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email for unofficial correspondence at marwan.ayash@uspto.gov.  The examiner can normally be reached 9a-730p M-R.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marwan  Ayash/ - Examiner - Art Unit 2133


/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133